DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 28 October 2019, in which claim 3 was amended, claims 4-9 were canceled, and claims 10-25 were added, has been entered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests including the protrusion part and/or tether features in the title.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract has more than one paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  Examiner suggests changing “a vehicle” to --the vehicle-- (line 4).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 10-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the head", “the front”, “the width direction”, and “the rear” in lines 4-6.  There is insufficient antecedent basis for these limitations in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a head--, --a front--, --a width direction--, and --a rear--, respectively.
Claims 11, 12, and 13 recite the limitations "the base" and “the inner tether side” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claims.  Applicant may be able to overcome this rejection by rephrasing to read --a base-- and --an inner tether side--, respectively.
Claims 14, 15, and 16 recite the limitation "the tip" in line 1.  There is insufficient antecedent basis for this limitation in the claims.  Applicant may be able to overcome this rejection by rephrasing to read --a tip
Claims 17, 18, and 19 recite the limitations "the side part" and “the inner tether side” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claims.  Applicant may be able to overcome this rejection by rephrasing to read --a side part-- and --an inner tether side--, respectively.
Claims 20 and 21 recite the limitations "the part" and “the part” in lines 2 and 4.  There is insufficient antecedent basis for these limitations in the claims.  Applicant may be able to overcome this rejection by rephrasing to read --a part--.
Claims 24 and 25 recite the limitations "the region" and “the two adjacent tethers” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claims.  Applicant may be able to overcome this rejection by rephrasing to read --a region-- and --two adjacent tethers--, respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-3 and 10-25 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act because the claimed invention is directed to non-statutory subject matter as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 positively recites the head of a passenger (line 4).  Applicant may be able to overcome this rejection by claiming the passenger more functionally, such as by using the phrase “configured to”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 10-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abramoski et al. (US 2018/0297548).  Abramoski et al. discloses an airbag apparatus (#14), comprising
a bag shaped cushion (#16) which is installed in a vehicle (#10) and expands and deploys from in front of a seat (figures 1, 2)
the cushion (#16) comprising:
a front restraining part (central portion of front face #88 covered by impact panel #56) which restrains the head of a passenger (#84) from the front of a vehicle (has the ability to so perform, depending on size and position of occupant; figures 2, 5; paragraphs 0027, 0057)
at least one protrusion part (extensions #24, 26) which is provided beside the front restraining part (central portion of front face #88 covered by impact panel #56) in the width direction of the vehicle (#10; figures 2-5) and is capable of protruding and expanding further 
the airbag apparatus (#14) further comprising, inside the cushion (#16):
at least one inner tether (#92) having one end which is connected to the front restraining part (#88) and to which tension is applied to pull the front restraining part (central portion of front face #88 covered by impact panel #56) towards the front of the vehicle (#10; figures 2, 5; paragraphs 0039)
an outer tether (#60, 62) having one end (#66, 70) connected to the protrusion part (#24, 26) and to which tension is applied to pull the protrusion part towards the front of the vehicle (#10; figures 2, 5; paragraphs 0040-0042)
wherein, when tension is applied to the inner tether (#92), force towards the inner tether is applied to the outer tether (#60, 62; in similar manner to Applicant’s claimed invention)
wherein the application of tension to the inner tether (#92) is completed prior to applying tension to the outer tether (#60, 62; due to shorter length of tethers #92 in comparison to tethers #60, 62)
wherein the cushion (#16) expands from the front towards the rear of the vehicle (#10; figure 2), and the outer tether (#60, 62) is connected to the protrusion part (#24, 26) further to the rear of the vehicle than the inner tether (#92; figure 5)
wherein the outer tether (#60, 62) is connected to the base on the inner tether side of the protrusion part (#24, 26; figures 3-5)
wherein the outer tether (#60, 62) is connected to the tip (#50, 52) of the protrusion part (#24, 26; figures 3-5)
wherein the outer tether (#60, 62) is connected to the side part on the inner tether side of the protrusion part (#24, 26; figures 3-5)
wherein the other end of the inner tether (#92) is connected to the part facing the front restraining part (central portion of front face #88 covered by impact panel #56) inside the cushion (#16), and the other end (#64, 68) of the outer tether (#60, 62) is connected to the part facing the protrusion part (#24, 26) inside the cushion (figures 3-5)
wherein the protrusion part (#24, 26) is provided on both sides of the front restraining part (central portion of front face #88 covered by impact panel #56) in the width direction of the vehicle (#10; figures 2-5)
wherein the region of the front restraining part (central portion of front face #88 covered by impact panel #56) between the two adjacent tethers included in the inner tether (#92) or the outer tether (#60, 62) is inflated towards the rear of the vehicle (#10; figures 2-5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses airbags with side protrusions and for oblique collisions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616